F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                             SEP 1 1998

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk



 GWENDOLYN MARIE WILSON,

          Plaintiff-Appellant,

 v.
                                                       No. 98-2054
                                                (D.C. No. CIV-97-1495-JC)
 DEPARTMENT OF HEALTH AND
                                                      (New Mexico)
 HUMAN SERVICES, Social Security
 Administration and FIRST SECURITY
 BANK,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Gwendolyn Marie Wilson, appearing pro se, filed a nebulous

complaint alleging federal fraud and extortion. The district court dismissed the

complaint as unintelligible after giving plaintiff time to amend it to state a claim.

Ms. Wilson appeals and we affirm.

      We construe liberally the pleadings of pro se litigants. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). “We review de novo a district court’s

dismissal of a cause of action for failure to state a claim upon which relief can be

granted.” Chemical Weapons Working Group, Inc. (CWWG) v. United States

Dep’t of the Army, 111 F.3d 1485, 1490 (10th Cir. 1997).

      Ms. Wilson’s complaints are anomalous and obscure. We agree with the

district court that Ms. Wilson’s assertions are incoherent and fail to state a claim

for which relief can be granted.

       We AFFIRM the judgment of the district court for substantially the

reasons stated by the court in its order dated January 28, 1998.



                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




                                          -2-